Exhibit 10.1
NEW LENDER ADDENDUM
     THIS NEW LENDER ADDENDUM, dated February 2, 2011, to the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of the 14th day of
January, 2010 (as otherwise amended or modified from time to time, the “Credit
Agreement”), among QuinStreet, Inc. (“Borrower”), each of the financial
institutions parties thereto (collectively, the “Lenders”) and Comerica Bank, as
Agent for the Lenders.
WITNESSETH:
     WHEREAS, the Credit Agreement provides in Section 2.13 thereof that a
financial institution, although not originally a party thereto, may become a
party to the Credit Agreement with the consent of the Borrower and the Agent by
executing and delivering to the Agent a New Lender Addendum to the Credit
Agreement in substantially the form of this New Lender Addendum; and
     WHEREAS, the undersigned New Lender (the “New Lender”) was not an original
party to the Credit Agreement but now desires to become a party thereto;
     NOW, THEREFORE, the New Lender hereby agrees as follows:
     The New Lender hereby confirms that it has received a copy of the Credit
Agreement and the exhibits and schedules referred to therein, and all other Loan
Documents which it considers necessary, together with copies of the other
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the loans thereunder. The New Lender acknowledges and
agrees that it: (a) has made and will continue to make such inquiries and has
taken and will take such care on its own behalf as would have been the case had
its commitment been granted and its loans been made directly by such New Lender
to the Borrower without the intervention of the Agent or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The New Lender further acknowledges and agrees that the Agent
has made any representations or warranties about the creditworthiness of the
Borrower or any other party to the Credit Agreement or any other of the Loan
Documents, or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement, or any other of the Loan Documents.
     New Lender represents and warrants that it is a Person to which assignments
are permitted pursuant to Sections 13.8(c) and (d) of the Credit Agreement.
     Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date (as defined below):

  (a)   the New Lender (i) shall be deemed automatically to have become a party
to the Credit Agreement and the other Loan Documents, and to have all the rights
and obligations of a party to the Credit Agreement and the other Loan Documents,
as if it were an original signatory; and (ii) agrees to be bound by the terms
and

 



--------------------------------------------------------------------------------



 



      conditions set forth in the Credit Agreement and the other Loan Documents
as if it were an original signatory thereto; and     (b)   the New Lender shall
be a Revolving Credit Lender and its Percentage of the Revolving Credit
Aggregate Commitment (and its risk participation in Letters of Credit) shall be
as set forth in the attached revised Schedule 1.2 (Percentages); provided any
fees paid prior to the Effective Date, including any Letter of Credit Fees,
shall not be recalculated, redistributed or reallocated by Borrower, Agent or
the Lenders.

     As used herein, the term “Effective Date” means the date on which all of
the following have occurred or have been completed, as reasonably determined by
the Agent:
     (1) the Borrower shall have paid to the Agent, all interest, fees
(including the Revolving Credit Facility Fee) and other amounts, if any, accrued
to the Effective Date for which reimbursement is then owing under the Credit
Agreement;
     (2) New Lender shall have remitted to the Agent funds in an amount equal to
its Percentage of all Advances of the Revolving Credit outstanding as of the
Effective Date; and
     (3) the Borrower shall have executed and delivered to the Agent for the New
Lender, a new Revolving Credit Note payable to such New Lender in the face
amount of such New Lender’s Percentage of the Revolving Credit Aggregate
Commitment (after giving effect to this New Lender Addendum, and any other New
Lender Addendum executed concurrently herewith).
     The Agent shall notify the New Lender, along with Borrower, of the
Effective Date. The New Lender shall deliver herewith to the Agent
administrative details with respect to the funding and distribution of Advances
(and Letters of Credit) as requested by Agent.
     Terms defined in the Credit Agreement and not otherwise defined herein
shall have their defined meanings when used herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to
be executed and delivered by a duly authorized officer on the date first above
written.

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Christie K. Shaw        Its:   Vice President           

          Accepted this 2nd day of February, 2011
      QUINSTREET, INC.
      By:   /s/ Douglas Valenti        Its:   CEO              Accepted this 2nd
day of February, 2011
      COMERICA BANK, as Agent
      By:   /s/ Phil Koblis        Its:   SVP     

 